                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


EIGHT MILE STYLE, LLC; MARTIN
AFFILIATED, LLC,
                                                         Civil Case No. 19-CV-00736
               Plaintiffs,
                                                         Hon. Aleta A. Trauger
v.

SPOTIFY USA INC.,

               Defendant.


       SPOTIFY USA INC.’S MOTION TO DISMISS FOR LACK OF PERSONAL
      JURISDCTION AND IMPROPER VENUE, OR, IN THE ALTERNATIVE, TO
        TRANSFER VENUE TO THE SOUTHERN DISTRICT OF NEW YORK

       Defendant Spotify USA Inc. respectfully moves to dismiss the Complaint for lack of

personal jurisdiction and improper venue pursuant to Federal Rules of Civil Procedure 12(b)(2)

and 12(b)(3), or, in the alternative, to transfer this action to the Southern District of New York

pursuant to 28 U.S.C. § 1404(a).

       Spotify is not subject to general personal jurisdiction because—as a Delaware corporation

headquartered in New York—it is not “at home” in Tennessee. Daimler AG v. Bauman, 571 U.S.

117, 138-39 (2014). Nor has Spotify engaged in conduct aimed at Tennessee—much less aimed

at this District, as required for venue to be proper under 28 U.S.C. § 1400(a)—that bears a

“substantial connection” to the claim, which is what is required to permit the exercise of specific

personal jurisdiction. Walden v. Fiore, 571 U.S. 277, 283-84 (2014).

       That said, the Court need not resolve the personal jurisdiction and venue issues because

this case should be transferred to the Southern District of New York, just like another recent case

involving similar allegations. See Ferrick v. Spotify USA Inc., 2016 WL 11623778 (C.D. Cal. Oct.




     Case 3:19-cv-00736 Document 47 Filed 10/28/19 Page 1 of 4 PageID #: 322
26, 2016). The Southern District of New York is a more convenient forum for this action. New

York is where Spotify is headquartered, where its challenged practices occurred, and where most

of the relevant party and third-party witnesses are located. By contrast, Tennessee has little, if

any, connection to any of the parties or the claim in this case.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law and

Declarations of Anna Lundström and Rory Schneider, the Court should dismiss the Complaint for

lack of personal jurisdiction and improper venue, or, in the alternative, transfer the action to the

Southern District of New York.




    Case 3:19-cv-00736 Document 47 Filed 10/28/19 Page 2 of 4 PageID #: 323
Dated: October 28, 2019                           Respectfully Submitted,

                                                  By: /s/ Aubrey B. Harwell III

Kathleen M. Sullivan (pro hac vice)               Aubrey B. Harwell III (BPR #017394)
Carey R. Ramos (pro hac vice)                     NEAL & HARWELL, PLC
Cory Struble (pro hac vice)                       1201 Demonbreun Street, Suite 1000
QUINN EMANUEL URQUHART &                          Nashville, TN 37203
SULLIVAN, LLP                                     Telephone: (615) 238-3526
51 Madison Avenue, 22nd Floor                     tharwell@nealharwell.com
New York, NY 10010
Telephone: (212) 895-2500                         Allison Levine Stillman (pro hac vice)
kathleensullivan@quinnemanuel.com                 Matthew D. Ingber*
careyramos@quinnemanuel.com                       Rory K. Schneider (pro hac vice)
                                                  MAYER BROWN LLP
Thomas C. Rubin (pro hac vice)                    1221 Avenue of the Americas
QUINN EMANUEL URQUHART &                          New York, NY 10020
SULLIVAN, LLP                                     Telephone: (212) 506-2500
600 University Street, Suite 2800                 mingber@mayerbrown.com
Seattle, WA 98101                                 astillman@mayerbrown.com
Telephone: (206) 905-7000                         rschneider@mayerbrown.com
tomrubin@quinnemanuel.com
                                                  Andrew J. Pincus*
Robert P. Vance, Jr. (pro hac vice)               Archis A. Parasharami†
QUINN EMANUEL URQUHART &                          MAYER BROWN LLP
SULLIVAN, LLP                                     1999 K Street, N.W.
865 S. Figueroa Street, 10th Floor                Washington, D.C. 20006
Los Angeles, CA 90017                             Telephone: (202) 263-3328
Telephone: (213) 443-3000                         apincus@mayerbrown.com
bobbyvance@quinnemanuel.com                       aparasharami@mayerbrown.com


                           Counsel for Defendant Spotify USA Inc.
                       *application for pro hac vice admission pending
                 †
                   application for admission to M.D. Tenn. Bar forthcoming




    Case 3:19-cv-00736 Document 47 Filed 10/28/19 Page 3 of 4 PageID #: 324
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on October 28, 2019

with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all

parties and counsel of record by operation of the Court’s CM/ECF system. All other parties will

be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing

system.



 James F. Blumstein                                Richard S. Busch
 Of Counsel                                        King & Ballow
 Vanderbilt University                             315 Union Street
 131 21st Avenue South                             Suite 1100
 Nashville, TN 37203                               Nashville, TN 37201
 (615) 343-393                                     (615) 259-3456
 james.blumstein@vanderbilt.edu                    rbusch@kingballow.com

 Mark H. Wildasin
 U.S. Attorney’s Office (Nashville Office)
 Middle District of Tennessee
 110 Ninth Avenue
 Suite A961
 Nashville, TN 37203
 (615) 736-2079
 mark.wildasin@usdoj.gov


                                                     /s/ Aubrey B. Harwell III




    Case 3:19-cv-00736 Document 47 Filed 10/28/19 Page 4 of 4 PageID #: 325
